Citation Nr: 0517085	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-13 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for the service-
connected pruritis ani, currently evaluated as 30 percent 
evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision in which the RO 
granted an increased evaluation of 10 percent for the 
veteran's service-connected pruritis ani, effective on 
October 26, 2000.  

Thereafter, in May 2002, the RO granted an increased rating 
of 30 percent, effective on October 26, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected pruritis ani remains in appellate status.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking an increased disability rating for his 
service-connected pruritis ani.  He essentially contends that 
his skin disorder is more severe than is contemplated by the 
30 percent rating currently assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).   

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

In October 2000, the RO received the veteran's informal claim 
for a compensable evaluation for his service-connected 
pruritis ani.  Since that time, the veteran has never been 
provided a specific letter advising him of the evidence 
needed to substantiate his claim, or of his and VA's 
responsibilities under the VCAA, including VA's duty to 
obtain relevant records that he authorizes VA to obtain.  

The Board has reviewed the Statement of the Case and 
Supplemental Statements of the Case that have been issued 
during the course of this appeal, but has been unable to 
identify any language in those documents that could satisfy 
the notification requirements of the VCAA.  

During the pendency of this appeal, the veteran submitted 
progress notes dated in April 1999 and June 2002 from his 
private physician.  However, because the veteran had not 
received appropriate notice as to his and VA's 
responsibilities under the VCAA, he has never been advised of 
the need to submit all relevant treatment records that may be 
in the possession of that physician, and VA has never 
requested authorization to obtain those records on his 
behalf.  

Therefore, this case must be REMANDED for the following 
actions:

1.  The RO must send the veteran a letter 
outlining the relevant provisions of 
VCAA.  In particular, the RO must 
specifically advise the veteran as to the 
evidence needed to substantiate his 
claim.  The RO must also advise the 
veteran as to his and VA responsibilities 
as to obtaining and furnishing evidence 
with respect to the issue on appeal.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers that have treated him 
since service for his service-connected 
disability.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  The RO 
should specifically request that the 
veteran complete an appropriate release 
form authorizing VA to obtain treatment 
records from the office of Colon and 
Rectal Surgeons of Greater Hartford.  

3.  The RO is free to undertake any 
additional development deemed necessary.  
Once completed, the RO should the 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




